EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Spiegler on June 3, 2021.

The application has been amended as follows: 

	In claim 23, prior to the period insert ---, wherein the fruit comprises at least one cell of tomato variety NUN 09225 TOF---

Request for Information under 37 CFR 1.105
	The information provided in the request under 37 CFR § 1.105, which Applicant views as a trade secret, was reviewed by the Examiner and was not relied upon for patentability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed free of the art given the prior art’s failure to teach or reasonably suggest the instantly claimed hybrid. The closest prior art appears to be Silvertand (US 20150366153) who teaches their tomato variety with many of the same traits as the instantly claimed variety. However, Fulvia fulva Groups A, B, C, and D.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN UYENO
Primary Examiner
Art Unit 1662




/STEPHEN UYENO/Primary Examiner, Art Unit 1662